                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA                        Criminal no. 18-558 (CCC)
  Plaintiff,
               v.

EUGENE PERCY ANTONMARCHI
ARRIAGA (2)
  Defendant.

                       MOTION TO RETURN TO THE JURISDICTION

TO THE HONORABLE COURT:

       Comes now the defendant, Mr. Antonmarchi Arriaga, and respectfully states and

prays as follows:

       During the status conference held on April 9, 2019, the Court was advised that

Mr. Antonmarchi-Arriaga was scheduled to be transferred out of the jurisdiction by the

US Marshalls while his case was pending and that it was requested that an Order be

entered so that Mr. Antonmarchi-Arriaga could remain in the jurisdiction so that he may

assist counsel in preparation to his defense.

       Recently the US Marshalls transported Mr. Antonmarchi-Arriaga to the

Tallahatchie County Correctional Facility, located in Tutwiler, Mississippi.

       Counsel renews his request to have Mr. Antonmarchi-Arriaga be returned to the

jurisdiction as to conclude all matters pending before this Court.

       WHEREFORE, Mr. Antonmarchi Arriaga respectfully requests that this

Honorable Court approve the request for the reasons stated herein.

       RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico, this 18th day of April 2019.
       I HEREBY CERTIFY, that on this date the present document has been filed

electronically and is available for viewing and downloading from the Court’s CFM/ECF

system by U.S. Attorney’s Office.

                                s/ Diego H. Alcalá Laboy
                                 Diego H. Alcalá Laboy
                                      PO Box 12247
                                   Tel.: (787) 432-4910
                                 USDC-PR No. 300504
                              dalcala@defensorialegal.com
